DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 and 05/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings submitted on 03/19/2021 are acceptable for examination.

Claim Rejections - 35 USC § 101
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1 
	Claim(s) 8-14 is/are directed to a method (i.e., a process). Claims 1-7, and 15-20 are directed to an apparatus. Therefore, claim(s) 1-20 is/are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
	Regarding Prong I of the Step 2A analysis, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
	In the present case, the abstract ideas and  the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

	1. A system for an aircraft to receive and process required time of arrival (RTA) waypoint information to present an RTA waypoint with associated time constraints, the system comprising:
	a flight management system (FMS) configured to provide an assigned flight plan with a plurality of waypoints;
	a display device configured to render a current location and trajectory of the aircraft in a navigation display and in a vertical display; and
	a controller circuit in operable communication with the FMS and the display device, the controller circuit configured by programming instructions to:
	locate the RTA waypoint among the plurality of waypoints, as a function of the flight plan and the current location and trajectory of the aircraft;
	identify a time constraint associated with the RTA waypoint;
	use the time constraint to determine a type, from among an "at", a "before", and an "after", for the RTA waypoint;
	assign a preprogrammed visual encoding scheme for the type to the RTA waypoint, the preprogrammed visual encoding scheme including at least one symbol scaled to render next to the RTA waypoint, on the trajectory of the aircraft; and
	present the RTA waypoint, using the visual encoding scheme, on the display device.
 
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, in the context of this claim encompasses a person (pilot) could provide a flight plan with way points and render locations and trajectories on a map, then identify flight constraints and place these on the flight tractor with symbols based on a constraint type. Accordingly, the claim recites at least one abstract idea. 
101 Analysis – Step 2A, Prong II 
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
	 
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. The present … on the display device step is recited at a high level of generality (i.e. as a general means of displaying the evaluation result from the assigning step), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Lastly, the “a flight management system (FMS)” and “a controller circuit in operable communication with the FMS and the display device” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle environment. The vehicle system is recited at a high level of generality and merely automates the evaluating step. 
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
	Regarding Step 2B, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the evaluating… amounts to nothing more than applying the exception using a generic computer component. As discussed above “a flight management system (FMS)” and “a controller circuit in operable communication with the FMS and the display device” is understood as a general purpose computer. Generally applying an exception using a generic computer component cannot provide an inventive concept. 
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “a flight management system (FMS)” and “a controller circuit in operable communication with the FMS and the display device” are well-understood, routine, and conventional activities because and the specification does not provide any indication that the “a flight management system (FMS)” and “a controller circuit in operable communication with the FMS and the display device” is anything other than a conventional computer within a vehicle. The additional limitation of “display,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Hence, the claim(s) is/are not patent eligible. 

	Claim 8 is the method of performing claim 1 and rejected for the same reasons. 
	Claim 15 is a system similar to claim 1, and rejected for the same reasons.

	Dependent claims 6, 7, 13, 14 and 20 further recite how the data is displayed, which is merely further refinement of the additional elements for displaying, which is well-understood, routine, and conventional. 

	Dependent claim(s) 2-5, 9-12, and 16-19 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application as they merely further specify the symbols of the abstract idea. Therefore, dependent claims 2-5, 9-12, and 16-19 are not patent eligible under the same rationale as provided for in the rejection of claim 1. 
	Therefore, claim(s) 1-20 is/are ineligible under 35 USC §101.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulmeau et al. (US 20130317739 A1), hereinafter Coulmeau, in view of Reddy et al. (US 10139246 B1), hereinafter Reddy.

Regarding claim 1, Coulmeau teaches a system for an aircraft to receive and process required time of arrival (RTA) waypoint information to present an RTA waypoint with associated time constraints ([0004] “An FMS comprises input means and display means, as well as computation means, and an operator, for example the pilot or the copilot, can input via the input means information such as RTAs, associated with waypoints”), the system comprising:
	a flight management system (FMS) configured to provide an assigned flight plan with a plurality of waypoints ([0004] “An FMS comprises input means and display means, as well as computation means, and an operator, for example the pilot or the copilot, can input via the input means information such as RTAs, associated with waypoints”);
	a display device configured to render a current location and trajectory of the aircraft in a navigation display ([0100] “the display means can be configured to present the various waypoints in a frame of reference in which the distances from the aircraft are plotted as abscissa, and the transit times are plotted as ordinate, a graphical representation such as this being describable as a "time-distance" representation” … An exemplary display of this type is illustrated by FIG. 6) and
	a controller circuit in operable communication with the FMS and the display device, the controller circuit configured by programming instructions ([0036] “A system of FMS type 100 has a man-machine interface 120 comprising input means, for example formed by a keyboard, and display means, for example formed by a display screen, or quite simply a touch display screen”) to:
	locate the RTA waypoint among the plurality of waypoints, as a function of the flight plan and the current location and trajectory of the aircraft (Fig. 2 show RTA waypoint distance and arrival time);
	identify a time constraint associated with the RTA waypoint (Fig. 3; 320 “”identification of active time constraints”);
	use the time constraint to determine a type, from among an "at", a "before", and an "after", for the RTA waypoint ([0080] “The two bounds can be co-located when the time constraint is of "AT" type, that is to say when the aircraft is required to transit past the waypoint at a determined time, as is the case for the second waypoint WPT2 in the example illustrated by FIGS. 4A and 4B. Also, just one of the two bounds may be represented: for example the minimum bound only when the time constraint is of "AT OR AFTER" type as is the case for the third waypoint WPT3 in the example illustrated by FIGS. 4A and 4B, or else the maximum bound only when the time constraint is of "AT OR BEFORE" type”);
	assign a preprogrammed visual encoding scheme for the type to the RTA waypoint, the preprogrammed visual encoding scheme including at least one symbol scaled to render next to the RTA waypoint, on the trajectory of the aircraft ([0080] “. The time constraint associated with a timeline can for example be represented by the minimum and maximum bounds of the latter, the minimum bound being able for example to be represented by a triangular arrow pointing towards the right, and the maximum bound by a triangular arrow pointing towards the left. The two bounds can be co-located when the time constraint is of "AT" type, that is to say when the aircraft is required to transit past the waypoint at a determined time, as is the case for the second waypoint WPT2 in the example illustrated by FIGS. 4A and 4B. Also, just one of the two bounds may be represented: for example the minimum bound only when the time constraint is of "AT OR AFTER" type as is the case for the third waypoint WPT3 in the example illustrated by FIGS. 4A and 4B, or else the maximum bound only when the time constraint is of "AT OR BEFORE" type”); and
	present the RTA waypoint, using the visual encoding scheme, on the display device (Fig. 4a and [0100] “the display means can be configured to present the various waypoints in a frame of reference in which the distances from the aircraft are plotted as abscissa, and the transit times are plotted as ordinate, a graphical representation such as this being describable as a "time-distance" representation”).

	Coulmeau does not teach a display device configured to render a current location and trajectory of the aircraft in a vertical display.

	Reddy teaches a display device configured to render a current location and trajectory of the aircraft in a vertical display (Col. 4, ll. 63-68 “While the vertical position of the aircraft 102 is in a nominal state, e.g., when the vertical position or the current trajectory of the aircraft is aligned or convergent with the desired VPATH 116a, the VSD output 114 may indicate the nominal status by displaying the desired vertical trajectory 116 (and desired VPATHs 116a-c) in a color or state characteristic of the nominal status, e.g., as a solid green line”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the navigation information in a VSD as shown by Reddy, in a navigation display of Coulmeau. One of ordinary skill in the art would have been motivated “for enhancing situational awareness by providing, via a vertical situation display (VSD), real time feedback to the pilot when the vertical path (VPATH) of the aircraft diverges or deviates from its desired trajectory” (Reddy – Abstract).

	Regarding claim 2, Coulmeau in view of Reddy teaches the system of claim 1. Coulmeau teaches wherein the preprogrammed visual encoding scheme includes, for an "after" type, (Fig. 4a and [0080] “the minimum bound being able for example to be represented by a triangular arrow pointing towards the right … just one of the two bounds may be represented: for example the minimum bound only when the time constraint is of "AT OR AFTER" type”. Examiner finds a “triangular arrow pointing to the right” a functional equivalent of a bracket that is open to the right side, as a display symbol, both function to visualize the AFTER constraint).

Regarding claim 3, Coulmeau in view of Reddy teaches the system of claim 1. Coulmeau teaches wherein the preprogrammed visual encoding scheme includes, for a "before" type,(Fig. 4a and [0080] “maximum bound by a triangular arrow pointing towards the left … just one of the two bounds may be represented: for example … the maximum bound only when the time constraint is of "AT OR BEFORE" type”. Examiner finds a “triangular arrow pointing to the left” a functional equivalent of a bracket that is open to the right side, as a display symbol, both function to visualize the BEFORE constraint).

Regarding claim 4, Coulmeau in view of Reddy teaches the system of claim 1. Coulmeau teaches wherein the preprogrammed visual encoding scheme includes, for an "at" type, (Fig. 4a and [0080] “The time constraint associated with a timeline can for example be represented by the minimum and maximum bounds of the latter, the minimum bound being able for example to be represented by a triangular arrow pointing towards the right, and the maximum bound by a triangular arrow pointing towards the left. The two bounds can be co-located when the time constraint is of "AT" type”. Examiner finds a “two bounds can be co-located” a functional equivalent of at least partially enclosing the waypoint with a bracket on each side of the waypoint, as a display symbol, both function to visualize the AT constraint).

Regarding claim 5, Coulmeau in view of Reddy teaches the system of claim 1. Coulmeau teaches wherein the preprogrammed visual encoding scheme includes:
for an "after" type, a bracket that is open to a right side, placed on a left side of the waypoint (Fig. 4a and [0080] “the minimum bound being able for example to be represented by a triangular arrow pointing towards the right … just one of the two bounds may be represented: for example the minimum bound only when the time constraint is of "AT OR AFTER" type”. Examiner finds a “triangular arrow pointing to the right” a functional equivalent of a bracket that is open to the right side, as a display symbol, both function to visualize the AFTER constraint);
for a "before" type, a bracket that is open to a left side, placed on a right side of the waypoint (Fig. 4a and [0080] “maximum bound by a triangular arrow pointing towards the left … just one of the two bounds may be represented: for example … the maximum bound only when the time constraint is of "AT OR BEFORE" type”. Examiner finds a “triangular arrow pointing to the left” a functional equivalent of a bracket that is open to the right side, as a display symbol, both function to visualize the BEFORE constraint); and
for an "at" type, enclosing the waypoint with a bracket on each side of the waypoint (Fig. 4a and [0080] “The time constraint associated with a timeline can for example be represented by the minimum and maximum bounds of the latter, the minimum bound being able for example to be represented by a triangular arrow pointing towards the right, and the maximum bound by a triangular arrow pointing towards the left. The two bounds can be co-located when the time constraint is of "AT" type”. Examiner finds a “two bounds can be co-located” a functional equivalent of at least partially enclosing the waypoint with a bracket on each side of the waypoint, as a display symbol, both function to visualize the AT constraint).

Regarding claim 6, Coulmeau in view of Reddy teaches the system of claim 5. Coulmeau teaches wherein the controller circuit is further configured to:
present the waypoint as a symbol, using the visual encoding scheme, on the display device (Fig. 6). 
    PNG
    media_image1.png
    381
    337
    media_image1.png
    Greyscale


Regarding claim 7, Coulmeau in view of Reddy teaches the system of claim 5. Coulmeau wherein the controller circuit is further configured to:
present the waypoint as text, using the visual encoding scheme, on the display device (Fig. 5a).

    PNG
    media_image2.png
    246
    373
    media_image2.png
    Greyscale


Claims 8-14 are the method of performing claims 1-7 respectively. The limitations are substantially the same, therefore rejected for the same reasons. 

Claims 15-20 are a system similar to claims 1-6 respectively. The limitations are substantially the same, wherein the FMS of claim 1 is the source of an assigned flight plan with a plurality of waypoints of claim 15, therefore rejected for the same reasons.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668